Title: From Thomas Jefferson to Stephen Willis, 3 March 1793
From: Jefferson, Thomas
To: Willis, Stephen



Sir
Philadelphia Mar. 3. 1793.

I received yesterday yours of Feb. 13. I had ascribed the delay of an answer to a supposed miscarriage of my letter to you, otherwise I should have written again to inform you of what I shall now do. I have been prevailed on, contrary to what I thought possible, to remain here somewhat longer. How long I do not know, but sufficiently long to carry me so late into the season for brickwork that I think it rather improbable that there will be time after my return to Monticello to make the necessary preparations and to do the brick work I had meditated before winter would set in. Should this be the case, I shall employ the winter in making fuller preparations, make early in the spring of 1794. a batch of 60. or 80,000 bricks, and lay the whole in  the summer of 1794. which I had meant to divide between 1793. and 1794.—Should circumstances vary my plan of operations I will keep you apprised of it.—The roof will be a compound one, consequently will need gutters of sheet lead.—You shall hear from me as soon as I return to Monticello, and decide finally what the season will permit me to undertake. I am Sir Your very humble servt

Th: Jefferson

P.S. If journeymen are not plenty with you, I might possibly send you some from here against the spring of 1794. They work here in a very masterly manner. If you should incline to this, let me know what wages you would give, and for how long a time and I will get them as much lower as possible.

